Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 

Summary
3.    	This office action for US Patent application 17/088,346 is responsive to the RCE filed on 04/21/2022 in response to the Final Rejection of 01/26/2022. Claims 24-27, 31-34, and 38-40 have been amended. Currently, Claims 21-40 are pending and are presented for examination. 
Note: the Instant Application is a continuation of 13/958,593, filed 08/04/2013, now U.S. Patent No. 10,863,184 B2.

Terminal Disclaimer
4.	The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10,863,184 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
5.    	Applicant’s remarks filed on 04/21/2022 with respect to the amendments and arguments have been fully considered and are persuasive. Therefore, there are no issue(s) remaining.


Allowable Subject Matter
6. 	Claims 21-40 are allowed.


REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to fast intra-prediction mode selection in video coding at each level of a partitioned LCU in a bottom-up determination, which has less computational complexity compared to previous approaches. See ¶0023 of the filed specification. 

As indicated in the Notice of Allowance for parent Application 13/958,593 (08/06/2020), prior art Choi (US 2009/0245353 A1) and Wang (US 2012/0082222 A1) are the closest art to the claimed subject matter. However, the methodology of Choi in particular does not determine a set of (coding) costs corresponding to the sub-units of the CU (first level/child) based on a plurality of Intra-Prediction Modes (IPM), where the IPM with the lowest coding cost can be selected as the IPM for the CU (second level/parent). Instead, Choi’s approach yields a set of (coding) costs corresponding to the sub-units of the CU based on a given IPM which can be subsequently added to derive the overall coding cost of the CU for that IPM. In other words, the generated set of coding costs is based on one IPM out of the plurality of IPMs.  Although Choi repeats the foregoing step for all IPMs in the plurality of IPMs, one ends up with a plurality of coding costs for the CU which is different than the plurality of coding costs for the sub-units of the CU;  hence, Choi does not reasonably teach the intra-prediction mode selection approach as disclosed in the Instant Claims.  Prior art Wang provides a flexible technique for determining when certain IPMs are made available using the flexible CU coding structure of the HEVC Test Model (HM) (¶0040), however, Wang does not explicitly address the disclosed claim features.  As such, the collective teachings of the above prior art do not reasonably teach all of the features of claims 21, 28, and 35 as they pertain to intra-prediction mode selection.  Specifically, they do not address determining intra-prediction modes for first level PUs and a second level PU associated with said first level PUs as claimed, i.e., “A method comprising: receiving, by a processor, a picture including a largest coding unit (LCU); dividing, by the processor, the LCU into a first level of prediction units (PUs) and a second level PU, wherein the second level PU is associated with a set of the first level of PUs; applying, by the processor, a set of intra-prediction modes to each PU of the first level of PUs to determine a first respective cost associated with each intra-prediction mode of the set of intra-prediction modes; determining, by the processor, for each PU in the first level of PUs, a first selected intra- prediction mode based on the first respective cost for each intra-prediction mode of the set of intra-prediction modes; and determining, by the processor, for the second level PU, a second selected intra-prediction mode based on the first selected intra-prediction mode of each PU in the set of the first level of PUs.” as recited for example in independent claim 21.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 08/15/2012). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 21-40 are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486